Citation Nr: 0916390	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	John S. Anderson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Appellant served in the United States Army Reserves from 
October 1982 through July 2003.  She had active duty for 
training (ACDUTRA) from December 1982 to May 1983 and was 
ordered to active duty in support of Operations Desert Shield 
and Desert Storm from January 1991 through May 1991 and from 
August 1991 through February 1992.  She was again ordered to 
active duty in support of an operation from December 1995 
through August 1996.  She was on inactive duty for training 
(INACDUTRA) on April 4, 1998, and was on ACDUTRA on July 17, 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remand.  



FINDINGS OF FACT

1.  The Appellant was on INACDUTRA on April 4, 1998, the date 
that she incurred her left knee disability.

2.  The evidence of record demonstrates that a left knee 
disability is related to active military service.



CONCLUSION OF LAW

A left knee disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for a left knee 
disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  This is so because the Board 
is taking action favorable to the Appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the Appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Active military, naval, or air service includes: (1) active 
duty; (2) any period of active duty for training (ACDUTRA) 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2008).

Active duty includes 1) full-time duty in the Armed Forces 
(other than ACDUTRA), as a commissioned officer of the Public 
Health Service Regular or Reserve Corps, or 3 as a 
commissioned officer of the Coast and Geodetic Survey or of 
its successor agencies; 2) service at the United States 
Military, Air Force, Coast Guard, or Naval Academy; 3) 
authorized travel to or from such duty or service; and 4) 
travel home immediately following discharge or release until 
midnight of the date of such discharge or release, all with 
various restrictions.  38 U.S.C.A. § 101(21); 38 C.F.R. § 
3.6(b).

ACDUTRA includes 1) full-time duty in the Armed Forces 
performed by Reserves for training purposes; 2) full-time 
duty for training purposes performed as a commissioned 
officer of the Public Health Service Reserve Corps; 3) full-
time duty performed by members of the National Guard of any 
State; 4) certain duty performed by a member of a Senior 
Reserve Officers' Training Corps program; 5) attendance at 
the preparatory schools of the United States Air Force, 
Military, or Naval Academy; and 6) authorized travel to or 
from such duty, all with various restrictions.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).

INACDUTRA includes 1) other than full-time duty prescribed 
for Reserves by the Secretary concerned; 2) special 
additional duties authorized for Reserves by an authority 
designated by the service department concerned and performed 
by them on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned; 3) certain training (other than 
ACDUTRA) by a member of, or applicant for membership in, the 
Senior Reserve Officers' Training Corps; or 4) other than 
full-time duty performed by a member of the National Guard of 
any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Appellant's service department records reveal that, on 
April 4, 1998, the Appellant was on INACDUTRA in the 
Reserves, and that she fell to the ground while exiting a 
vehicle and injured herself.  A June 1998 service department 
record notes that the Appellant injured her left knee two 
months before, and that her left knee injury was in the line 
of duty.  She complained of chronic left knee pain.  

An April 1998 private medical treatment record reveals the 
Appellant's complaints of left knee pain.  The Appellant 
reported that she twisted her left knee while getting out of 
a truck.  An April 1998 x-ray of the left knee was normal.  
The diagnosis was possible strain or sprain of the left knee.

VA treatment records from June 1998 through September 2008 
reveal the Appellant's complaints of and treatment for a left 
knee disorder.  A June 1998 treatment record notes that the 
Appellant complained of left knee pain since jumping from a 
truck while on Reserve duty.  She noted swelling and 
stiffness, but was ambulating without assistance.  The 
diagnosis was femoral-patellar syndrome.  A June 1999 service 
department record reveals that the Appellant fell off of a 
bar while performing a confidence course during ACDUTRA and 
injured her left arm and left leg.  A November 1999 VA 
treatment record reflects that the Appellant again complained 
of left knee pain, and stated that the pain began 
approximately two years prior when she jumped off of a truck 
and landed on her knee.  She noted pain in the left knee with 
walking and bending ever since that time.  An x-ray of the 
left knee was normal.  The diagnosis was left knee pain.  
Treatment records from January 2000 through March 2000 note 
the Appellant's continued complaints of left knee pain and 
diagnoses of probable traumatic subluxation of the left 
patella and chronic left knee pain, soft tissue injury.  A 
January 2000 magnetic resonance imaging scan (MRI) of the 
left knee revealed no evidence of meniscal tear, intact 
anterior and posterior cruciate ligaments, no joint effusion, 
normal ligamentum patellae and quadriceps tendon, and normal 
collateral ligaments.  

A May 2000 VA treatment record reveals that the Appellant 
underwent physical therapy for her left knee disorder.  An 
August 2000 VA treatment record indicates that the Appellant 
had left medial knee pain over the proximal tibia, and that 
an MRI was normal.  An April 2003 x-ray of the left knee was 
normal.  An April 2004 VA treatment record reflects the 
Appellant's complaints of left knee pain since an injury 
during service in 1998 when she fell directly on her patella.  
She noted pain in her left knee ever since that time.  The 
diagnosis was chondromalacia patella.  July 2004 treatment 
records note the Appellant's continued complaints of left 
knee pain since April 1998.  The diagnoses were left 
suprapatellar and prepatellar bursitis, left chondromalacia 
patella, very mild left knee collateral ligamentous 
instability, and left knee pain.  A March 2006 MRI of the 
left knee revealed small effusion, grossly normal anterior 
and posterior cruciate ligaments, mucinous degeneration of 
the posterior horn medial meniscus, grossly normal medial and 
lateral ligaments, grossly normal quadriceps and patellar 
tendons, soft tissue edema in the peri-patellar soft tissues, 
early degenerative joint disease in the knee, and no gross 
abnormal focal signals in the bones.

Private medical treatment records from May 2003 through July 
2006 reflect continued complaints of and treatment for left 
knee pain and a diagnosis of left knee medial meniscus 
degeneration.

In November 2003, the Appellant underwent a VA joints 
examination.  The report notes her complaints of left knee 
pain since an injury during service.  She reported that the 
pain was mostly underneath the left kneecap along the 
patellar tendon.  Physical examination revealed the Appellant 
to have normal gait.  Range of motion revealed full extension 
and flexion to 130 degrees without limitations.  There was 
some patellar grind with quadriceps contraction and there was 
mild tenderness to palpation along the insertion of the 
patellar tendon at its insertion in the tibial tubercle.  
Otherwise, the knee had no effusion.  She had no tenderness 
to palpation along the medial collateral ligament or the 
lateral collateral ligament.  There was no joint line 
tenderness and the anterior and posterior cruciate ligaments 
appeared to be intact with Lachman's and posterior drawer 
tests.  There was 5/5 quadriceps and hamstrings muscle 
strength.  The diagnosis was chondromalacia of the left 
patella with mild patellar tendonitis.  X-rays were normal.  
The VA examiner concluded that the Appellant's chondromalacia 
of the left patella was not related to service because 
"chondromalacia of the patella is normal, since it does 
normally occur without any evidence of injury."

In March 2007, the Appellant underwent another VA joints 
examination.  She complained of left knee pain and reported 
that she used a cane for ambulation, had difficulty with 
weight bearing, used a knee brace, and had difficulty 
climbing stairs, kneeling, and squatting.  Physical 
examination revealed range of motion with full extension and 
flexion to 105 degrees limited by subjective complaints of 
pain.  The examiner noted that the Appellant's examination 
was difficult to interpret because she was seen in the 
waiting room with her left knee flexed to 90 degrees in no 
apparent distress, but on examination, she endorsed 
difficulty performing active and passive range of motion to 
90 degrees.  She complained of a significant amount of 
tenderness to palpation diffusely throughout the anterior 
aspect of the knee in no specific distribution or anatomical 
region.  There was no palpable effusion and no evidence of 
ligamentous instability.  An x-ray of the left knee showed 
mild chondromalacia.  The diagnosis was mild chondromalacia 
of the patellofemoral joint and patellofemoral pain syndrome, 
status post diagnostic arthroscopy of the left knee.  After 
reviewing the Appellant's claims file, the VA examiner noted 
that it is not uncommon for someone to have chondromalacia of 
the patella, but concluded that "in reviewing the service 
medical records, it is at least as likely as not that [the 
Appellant's] injury that she incurred in April 1998 is 
related to her current knee symptoms."

The Board finds that the evidence of record supports a 
finding that the Appellant sustained a left knee injury 
during INACDUTRA on April 4, 1998.  The Appellant's service 
department records demonstrate that she was on INACDUTRA on 
April 4, 1998.  See Venturella v. Gober, 10 Vet. App. 340, 
341-42 (1997) (stating that only service department records 
establish active duty, active duty for training, or inactive 
duty training status); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992) (noting that service department records are 
binding on VA for purposes of establishing active military 
service).  In addition, the service department records reveal 
that the Appellant sustained a left knee injury while on 
INACDUTRA on April 4, 1998.  Accordingly, as the evidence 
reveals that the Appellant sustained a left knee injury while 
on INACDUTRA on April 4, 1998, the Board concludes that the 
evidence of record supports a finding that the Appellant 
sustained a left knee injury during active duty service on 
April 4, 1998.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

The Board also finds that the evidence of record supports 
service connection for a left knee disorder.  There is a 
currently diagnosed left knee disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  In addition, an April 1998 service 
treatment record reveals that the Appellant injured her left 
knee when she fell out of a truck during INACDUTRA.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Further, the medical evidence of record reveals that the 
Appellant complained of and was treated for a left knee 
disorder beginning in April 1998, and that she has continued 
to receive treatment for a left knee disorder since that 
time.  Importantly, the March 2007 VA examiner, upon a review 
of the claims file, concluded that it was just as likely as 
not that the Appellant's current left knee disability was 
related to active duty service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Although the November 2003 VA 
examiner determined that the Appellant's left knee disorder 
was not related to service, the Board concludes that the 
evidence is at least in equipoise with regard to this claim, 
and therefore, with application of the benefit of the doubt 
doctrine, service connection for a left knee disability is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for a left knee disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


